Case 20-41308           Doc 15    Filed 03/10/20 Entered 03/10/20 04:00:41                     Main Document
                                              Pg 1 of 22


                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

In re:                                                  )   Chapter 11
                                                        )
FORESIGHT ENERGY LP, et al.,                            )   Case No. 20-41308-659
                                                        )
                         Debtors.1                      )   (Joint Administration Requested)
                                                        )
                                                        )   Hearing Date: March 11, 2020
                                                        )   Hearing Time: 10:00 a.m. (Central Time)
                                                        )   Hearing Location: Courtroom 7 North

             DEBTORS’ MOTION FOR ENTRY OF AN ORDER
         AUTHORIZING THE RETENTION AND COMPENSATION OF
CERTAIN PROFESSIONALS UTILIZED IN THE ORDINARY COURSE OF BUSINESS

                  Foresight Energy LP and its affiliated debtors and debtors in possession in the

above-captioned cases (collectively, the “Debtors”) respectfully state as follows in support of

this motion (this “Motion”):

                                              Relief Requested

                  1.      By this Motion, the Debtors seek entry of an order (the “Proposed

Order”),2 pursuant to sections 105, 327, 328, 330, and 331 of title 11 of the United States Code

(the “Bankruptcy Code”) and Rules 2014(a), 6003, and 6004 of the Federal Rules of Bankruptcy

1
    The Debtors in these cases are each incorporated or organized in the state of Delaware, and along with the last
    four digits of each Debtor’s federal tax identification number (or SEC filing number if unavailable), are:
    Foresight Energy LP (8894); Foresight Energy GP LLC (8332); Foresight Energy LLC (7685); Foresight
    Energy Employee Services Corporation (7023); Foresight Energy Services LLC (6204); Foresight Receivables
    LLC (2250); Sugar Camp Energy, LLC (8049); Macoupin Energy LLC (9005); Williamson Energy, LLC
    (9143); Foresight Coal Sales LLC (8620); Tanner Energy LLC (0409); Sitran LLC (9962); Seneca Rebuild LLC
    (0958); Oeneus LLC (6007); Adena Resources, LLC (4649); Hillsboro Transport LLC (6881); American
    Century Transport LLC (SEC No. 5786); Akin Energy LLC (1648); American Century Mineral LLC (SEC
    No. 5788); Foresight Energy Finance Corporation (5321); Foresight Energy Labor LLC (4176); Viking Mining
    LLC (4981); M-Class Mining, LLC (5272); MaRyan Mining LLC (7085); Mach Mining, LLC (4826); Logan
    Mining LLC (2361); LD Labor Company LLC (8454); Coal Field Repair Services LLC (9179); Coal Field
    Construction Company LLC (5694); Hillsboro Energy LLC (1639); and Patton Mining LLC (7251). The
    address of the Debtors’ corporate headquarters is One Metropolitan Square, 211 North Broadway, Suite 2600,
    St. Louis, Missouri 63102.
2
    A copy of the Proposed Order will be made available on the Debtors’ case information website at
    http://cases.primeclerk.com/foresightenergy.



Doc#: US1:13469763v10
Case 20-41308           Doc 15   Filed 03/10/20 Entered 03/10/20 04:00:41        Main Document
                                             Pg 2 of 22


Procedure (the “Bankruptcy Rules”), and Rule 2014(A) of the Local Rules of Bankruptcy

Procedure for the Eastern District of Missouri (the “Local Bankruptcy Rules”), (a) authorizing

procedures for the retention and compensation of certain professionals employed by the Debtors

in the ordinary course of business (the “Ordinary Course Professionals”), without the need for

each Ordinary Course Professional to file formal applications for retention and compensation and

(b) granting related relief.

                                      Jurisdiction and Venue

                  2.      This Court has jurisdiction to consider this matter pursuant to

28 U.S.C. §§ 157 and 1334 and Rule 9.01(B) of the Local Rules of the United States District

Court for the Eastern District of Missouri. Venue is proper pursuant to 28 U.S.C. §§ 1408 and

1409. This matter is a core proceeding pursuant to 28 U.S.C. § 157(b).

                  3.      The statutory and legal predicates for the relief requested herein are

sections 105, 327, 328, 330, and 331 of the Bankruptcy Code and Bankruptcy Rule 2014(a), and

Local Bankruptcy Rule 2014(A).

                                            Background

                  4.      On the date hereof (the “Petition Date”), each of the Debtors filed a

voluntary petition for relief under chapter 11 of the Bankruptcy Code. The Debtors are a leading

producer of thermal coal, with four mining complexes and nearly 2.1 billion tons of proven and

probable coal reserves strategically located near multiple rail and river transportation access

points in the Illinois Basin. The Debtors also own a barge-loading river terminal on the Ohio

River. From this strategic position, the Debtors sell their coal primarily to electric utility and

industrial companies located in the eastern half of the United States and across the international

market.



                                                 2
Doc#: US1:13469763v10
Case 20-41308           Doc 15    Filed 03/10/20 Entered 03/10/20 04:00:41                    Main Document
                                              Pg 3 of 22


                  5.      The Debtors continue to manage and operate their businesses as debtors in

possession under sections 1107 and 1108 of the Bankruptcy Code.                           Contemporaneously

herewith, the Debtors filed a motion requesting joint administration of these chapter 11 cases

pursuant to Bankruptcy Rule 1015(b). No trustee, examiner or official committee has been

appointed in these chapter 11 cases.

                  6.      Information regarding the Debtors’ businesses, their capital and debt

structure, the events leading to the filing of these cases, and the terms and structure of the

proposed restructuring transaction is set forth in the Declaration of Robert D. Moore, President

and Chief Executive Officer of Foresight Energy LP, in Support of Chapter 11 Petitions

(the “Moore Declaration”), the Declaration of Alan Boyko, Senior Managing Director of FTI

Consulting, Inc., in Support of Chapter 11 Petitions and First Day Relief (the “Boyko

Declaration”), and the declaration of Seth Herman in support of the Debtors’ motion for approval

of debtor-in-possession financing and use of cash collateral (the “Herman Declaration,” and

together with the Moore Declaration and Boyko Declaration, the “First Day Declarations”),3

each filed contemporaneously herewith.

                                     Ordinary Course Professionals

                  7.      The Debtors employ various Ordinary Course Professionals, who render a

wide range of services to the Debtors in a variety of matters unrelated to these chapter 11 cases,

including litigation, accounting, real estate law, environmental law, regulatory law, labor and

employment law, tax law, as well as advice to the Debtors’ board of directors and other services

for the Debtors in relation to the issues that have a direct and significant impact on the Debtors’

day-to-day operations. It is essential that the employment of the Ordinary Course Professionals,
3
    The First Day Declarations are being filed in support of this Motion and are incorporated herein by reference.
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the First
    Day Declarations.


                                                        3
Doc#: US1:13469763v10
Case 20-41308           Doc 15     Filed 03/10/20 Entered 03/10/20 04:00:41                    Main Document
                                               Pg 4 of 22


many of whom are already familiar with the Debtors’ businesses and affairs, be continued to

avoid disruption of the Debtors’ normal business operations.                     A list of Ordinary Course

Professionals as of the Petition Date is attached hereto as Exhibit A.4

                  8.       The Debtors submit that the proposed employment of the Ordinary Course

Professionals and the payment of monthly compensation on the basis set forth below are in the

best interest of their estates and their creditors. The relief requested will save the estates

substantial expense associated with applying separately for the employment of each professional.

Furthermore, the requested relief will save the estates the substantial additional fees relating to

the preparation and prosecution of interim fee applications. Likewise, the procedures outlined

below will relieve the Court, the Office of the United States Trustee for the Eastern District of

Missouri (the “U.S. Trustee”) and any official committee of unsecured creditors appointed in

these cases (the “Committee”) of the burden of reviewing numerous fee applications involving

relatively small amounts of fees and expenses.

                                   The Debtors’ Proposed Procedures

                  9.       Specifically, the Debtors request that the Court approve the following

procedures (the “Procedures”) for retaining and compensating Ordinary Course Professionals:

                        i. Within 15 days of the later of the entry of the Proposed Order or the date
                           on which the retained Ordinary Course Professional commences services
                           for the Debtors, each Ordinary Course Professional shall provide the
                           Debtors’ attorneys with:

                              a. a declaration of disinterestedness (each, a “Declaration of
                                 Disinterestedness”), substantially in the form attached hereto as
                                 Exhibit B, certifying that the professional does not represent or
                                 hold any interest adverse to the Debtors or their estates with

4
    The Debtors believe that Exhibit A is a complete list of the Debtors’ legal Ordinary Course Professionals as of
    the Petition Date. Due to the breadth of issues confronting the Debtors in the normal operation of their
    businesses, this list may not be comprehensive. Further, the Debtors may require the service of additional legal
    professionals while these cases are active. In the event that the Debtors retain additional legal professionals
    during these cases, such legal professionals will comply with the practices and requirements set forth.


                                                         4
Doc#: US1:13469763v10
Case 20-41308            Doc 15     Filed 03/10/20 Entered 03/10/20 04:00:41          Main Document
                                                Pg 5 of 22


                                    respect to the matter on which the professional is to be employed;
                                    and

                                b. a completed retention questionnaire (the “Retention Questionnaire”
                                   and together with the Declaration of Disinterestedness, the
                                   “Ordinary Course Professional Documents”), substantially in the
                                   form attached herein as Exhibit C, and shall periodically update
                                   such Ordinary Course Professional Documents to the extent
                                   necessary to reflect new facts or circumstances relevant to their
                                   retention.

                         ii. The Debtors’ attorneys shall promptly file the Ordinary Course
                             Professional Documents with the Court and serve the summary on the
                             Core Parties.

                        iii. The Core Parties shall then have 14 days following service (the
                             “Objection Deadline”) to object to the retention of the Ordinary Course
                             Professional filing such Ordinary Course Professional Documents.

                        iv. If no objections are received by the Debtors by the Objection Deadline in
                            accordance with paragraph (iii) above, retention of the Ordinary Course
                            Professional shall be deemed approved and effective as of the later of the
                            Petition Date or the date the Ordinary Course Professional commenced
                            work (the “Retention Date”).

                         v. If an objection is asserted by a Core Party in accordance with paragraph
                            (iii) above and such objection is not resolved within ten days of the
                            Objection Deadline (the “Resolution Deadline”), the Debtors shall
                            schedule the matter for a hearing before the Court to be held on the next
                            regularly scheduled omnibus hearing date that is at least 14 days from the
                            Resolution Deadline (unless otherwise agreed to by the Debtors and the
                            objecting Core Party).

                        vi. No Ordinary Course Professional shall be paid any amounts for invoiced
                            fees or expense reimbursement until the Ordinary Course Professional
                            Documents have been filed with the Court and (a) the Objection Deadline
                            has passed with no objection asserted in accordance with paragraph (iii)
                            above or (b) if an objection is asserted in accordance with paragraph (iii)
                            above, until such objection is resolved or upon order of the Court.

                        vii. Where retention of an Ordinary Course Professional has been approved in
                             accordance with these Procedures, without a prior application to the Court
                             and upon the submission to, and approval by, the Debtors of the
                             appropriate invoices setting forth in reasonable detail the nature of the
                             services rendered and disbursements incurred, the Debtors shall be
                             authorized to pay 100% of the postpetition fees and disbursements
                             incurred, up to (a) $75,000 per month (the “Monthly Cap”) per Ordinary


                                                      5
Doc#: US1:13469763v10
Case 20-41308           Doc 15   Filed 03/10/20 Entered 03/10/20 04:00:41             Main Document
                                             Pg 6 of 22


                          Course Professional or (b) $750,000 in the aggregate per Ordinary Course
                          Professional over the life of these cases (the “Aggregate Cap” and together
                          with the Monthly Cap, the “Ordinary Course Professional Fee Caps”).

                    viii. In the event that an Ordinary Course Professional seeks more than the
                          Monthly Cap in a single month, that professional will be required to, on or
                          before the 20th day of the month following the month for which the
                          additional fees and disbursements are being sought, serve a monthly
                          statement (the “Monthly Statement”) for the full amount of fees and
                          disbursements sought in such month, by hand or overnight delivery, on the
                          Core Parties.

                             a. If any Core Party has an objection to the compensation or
                                reimbursement sought in a particular Monthly Statement, he or she
                                shall, by no later than the 14th day following the service of the
                                relevant Monthly Statement (the “Monthly Statement Objection
                                Deadline”), serve upon the Ordinary Course Professional whose
                                Monthly Fee Statement is objected to, and upon the other
                                Interested Parties, a written notice (a “Notice of Objection to Fee
                                Statement”) setting forth the nature of the objection and the
                                amount of fees or expenses at issue.

                             b. If the Debtors do not receive an objection to a particular Monthly
                                Statement on or prior to the Monthly Statement Objection
                                Deadline, the Debtors shall promptly thereafter pay all fees and
                                expenses identified in such Monthly Statement to which no
                                objection has been served in accordance with paragraph (a) above.

                             c. If the Debtors receive an objection to a particular Monthly
                                Statement served in accordance with the paragraph (a) above on or
                                prior to the Monthly Statement Objection Deadline, they shall
                                withhold payment of that portion of the Monthly Statement to
                                which the objection is directed and promptly pay the remainder of
                                the fees and disbursements unless the Court, upon notice and a
                                hearing, directs payment to be made.

                             d. If the parties to an objection are able to resolve their dispute, and if
                                the Ordinary Course Professional whose Monthly Statement was
                                objected to serves upon the Core Parties a statement indicating that
                                the objection is withdrawn and describing in detail the terms of the
                                resolution, then the Debtors shall promptly pay that portion of the
                                Monthly Statement no longer subject to an objection.

                             e. All objections served in accordance with these Procedures and not
                                resolved by the relevant parties shall be preserved and presented to
                                the Court on notice.



                                                    6
Doc#: US1:13469763v10
Case 20-41308            Doc 15    Filed 03/10/20 Entered 03/10/20 04:00:41           Main Document
                                               Pg 7 of 22


                        ix. If an Ordinary Course Professional seeks payment of an amount that is
                            more than the Aggregate Cap during these chapter 11 cases, such Ordinary
                            Course Professional shall, unless the Court orders otherwise, file a fee
                            application with the Court seeking approval to be paid such amounts in
                            excess of the Aggregate Cap in accordance with sections 330 and 331 of
                            the Bankruptcy Code, the Bankruptcy Rules, Local Bankruptcy Rules, and
                            any applicable order of this Court.

                        x. At three-month intervals during the pendency of these chapter 11 cases
                           (each, a “Quarter”), beginning with the three-month interval starting on
                           the Petition Date and ending on April 30, 2020, the Debtors shall file with
                           the Court and serve on the Core Parties, on or as soon as practicable after
                           the fortieth (40th) day after the end of such Quarter, a statement that shall
                           include the following information for each Ordinary Course Professional:

                               a. the name of the Ordinary Course Professional,

                               b. the aggregate amounts paid as compensation for services rendered
                                  and reimbursement of expenses incurred by that Ordinary Course
                                  Professional during the reported Quarter, and

                               c. all postpetition payments made to that Ordinary Course
                                  Professional through the reported Quarter.

                        xi. The Debtors reserve the right to retain additional Ordinary Course
                            Professionals from time to time during these chapter 11 cases, provided
                            that such Ordinary Course Professionals comply with these Procedures.

                                        Basis for Relief Requested

                  10.       A debtor is required to obtain bankruptcy court approval before it is

permitted to hire certain professionals and compensate them with funds from property of the

estate.    However, as explained below, the Bankruptcy Code allows a debtor to retain

professionals in the ordinary course of business when they are not representing or assisting the

debtor in carrying out its duties under title 11. 11 U.S.C. § 327(a). Most, if not all, of the

Ordinary Course Professionals may be retained and paid by the Debtors in the ordinary course of

business, without Court approval. However, to provide the Court and parties in interest an

opportunity to object, and to provide assurance to Ordinary Course Professionals of the Debtors’




                                                     7
Doc#: US1:13469763v10
Case 20-41308           Doc 15    Filed 03/10/20 Entered 03/10/20 04:00:41           Main Document
                                              Pg 8 of 22


authority to compensate them for postpetition work, the Debtors have proposed the Procedures

set forth herein.

                  11.      Section 327(a) of the Bankruptcy Code provides as follows:

                  Except as otherwise provided in this section, the trustee, with the
                  court’s approval, may employ one or more attorneys, accountants,
                  appraisers, auctioneers, or other professional persons, that do not
                  hold or represent an interest adverse to the estate, and that are
                  disinterested persons, to represent or assist the trustee in carrying
                  out the trustee’s duties under this title.

11 U.S.C. § 327(a). Section 327(e) of the Bankruptcy Code further provides that “with the

court’s approval,” a debtor may employ:

                  for a specified purpose, other than to represent the trustee in
                  conducting the case, an attorney that has represented the debtor, if
                  in the best interest of the estate, and if such attorney does not
                  represent or hold any interest adverse to the debtor or to the estate
                  with respect to the matter on which such attorney is to be
                  employed.

Id. § 327(e).

                  12.      In determining whether an entity is a “professional” within the meaning of

section 327, and therefore must be retained by express approval of the court, courts generally

consider whether such entity is involved in the actual reorganization effort, rather than a debtor’s

ongoing business operations. See, e.g., Comm, of Asbestos-Related Litigants v. Johns-Manville

Corp. (In re Johns-Manville Corp.), 60 B.R. 612, 619 (Bankr. S.D.N.Y. 1986) (“[T]he phrase

‘professional persons,’ as used in § 327(a), is a term of art reserved for those persons who play

an intimate role in the reorganization of a debtor’s estate.”). In making this determination, courts

often consider the following factors in determining whether an entity is a “professional” within

the meaning of section 327:

                         i.       whether the entity controls, manages, administers, invests,
                                  purchases, or sells assets that are significant to the debtor’s
                                  reorganization;

                                                    8
Doc#: US1:13469763v10
Case 20-41308           Doc 15   Filed 03/10/20 Entered 03/10/20 04:00:41           Main Document
                                             Pg 9 of 22



                         ii.     whether the entity is involved in negotiating the terms of a plan of
                                 reorganization;

                        iii.     whether the entity’s employment is directly related to the type of
                                 work carried out by the debtor or to the routine maintenance of the
                                 debtor’s business operations;

                        iv.      whether the entity is given discretion or autonomy to exercise its
                                 own professional judgment in some part of the administration of
                                 the debtor’s estate;

                         v.      the extent of the entity’s involvement in the administration of the
                                 debtor’s estate; and

                        vi.      whether the entity’s services involve some degree of special
                                 knowledge or skill, such that it can be considered a “professional”
                                 within the ordinary meaning of the term.

See, e.g., In re First Merchs. Acceptance Corp., No. 97-1500 (JJF), 1997 WL 873551, at *3

(D. Del. Dec. 15, 1997) (listing factors); see also In re Am. Tissue, Inc., 331 B.R. 169, 174

(Bankr. D. Del. 2005) (applying the First Merchs. factors and holding that litigation consulting

firm was not a “professional” for section 327 purposes); In re Riker Indus., Inc., 122 B.R. 964,

973 (Bankr. N.D. Ohio 1990) (not requiring Bankruptcy Code section 327 approval of the fees of

a management and consulting firm that performed only “routine administrative functions” and

whose “services were not central to [the] bankruptcy case”); In re Fretheim, 102 B.R. 298, 299

(Bankr. D. Conn. 1989) (only those professionals involved in the “administration of the debtor’s

estate,” rather than debtor’s ongoing business, require approval under section 327 of the

Bankruptcy Code). The foregoing factors must be weighed in their totality when determining if

an entity is a “professional” within the meaning of section 327 of the Bankruptcy Code. None of

the factors alone is dispositive. See First Merchs., 1997 WL 873551, at *3 (“In applying these

factors, the Court stresses that no one factor is dispositive and that the factors should be weighed

against each other and considered in toto.”).


                                                   9
Doc#: US1:13469763v10
Case 20-41308           Doc 15   Filed 03/10/20 Entered 03/10/20 04:00:41      Main Document
                                            Pg 10 of 22


                  13.     Section 328(a) of the Bankruptcy Code provides that the terms and

conditions upon which professionals are retained must be reasonable, and section 330 of the

Bankruptcy Code authorizes the court to award reasonable compensation for actual and

necessary services rendered by such professionals. 11 U.S.C. §§ 328(a), 330.

                  14.     Furthermore, section 105(a) of the Bankruptcy Code authorizes the

requested relief. Section 105(a) of the Bankruptcy Code allows the Court to “issue any order,

process, or judgment that is necessary or appropriate to carry out the provisions of [the

Bankruptcy Code.]” 11 U.S.C. § 105(a). It permits a bankruptcy court to take whatever action

“is appropriate or necessary in aid of the exercise of its jurisdiction.”        2 COLLIER   ON

BANKRUPTCY ¶ 105.01.

                  15.     Upon consideration of the foregoing factors, and because the Ordinary

Course Professionals will not be involved in the administration of these chapter 11 cases, the

Debtors do not believe that the Ordinary Course Professionals are “professionals” requiring

formal retention proceedings under section 327 of the Bankruptcy Code. Instead, the Ordinary

Course Professionals will provide services in connection with the Debtors’ ongoing business

operations, which services are ordinarily provided by nonbankruptcy professionals.

Nevertheless, to provide clarity and an opportunity for oversight, the Debtors seek the relief

requested herein to establish clear mechanisms for retention and compensation of the Ordinary

Course Professionals pursuant to the Procedures and thereby avoid any subsequent controversy

with respect thereto.

                  16.     Although certain of the Ordinary Course Professionals may hold

unsecured claims against the Debtors for prepetition services rendered to the Debtors, the

Debtors do not believe that any of the Ordinary Course Professionals have an interest materially



                                                10
Doc#: US1:13469763v10
Case 20-41308           Doc 15   Filed 03/10/20 Entered 03/10/20 04:00:41              Main Document
                                            Pg 11 of 22


adverse to the Debtors, their creditors, or other parties in interest that should preclude such

professionals from continuing to represent the Debtors. Furthermore, section 328(c) of the

Bankruptcy Code excludes professionals retained pursuant to section 327(e) from the

requirement that such professional persons be “disinterested.”            Id. § 328(c).    Accordingly,

pursuant to the above-cited provisions of the Bankruptcy Code, the Court may authorize the

retention of the Ordinary Course Professionals.

                  17.     Other than Ordinary Course Professionals, all professionals employed by

the Debtors during these chapter 11 cases will be retained by the Debtors pursuant to separate

retention applications.      Such professionals shall be compensated in accordance with the

applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, and other orders of this

Court.

                  18.     Courts in this and other districts have routinely granted relief similar to the

relief requested herein in other chapter 11 cases. See, e.g., In re Payless Holdings LLC, No. 19-

40883 (KAS) (Bankr. E.D. Mo. Apr. 3, 2019) [Docket No.: 787]; In re Armstrong Energy, Inc.,

No. 17-47541 (KAS) (Bankr. E.D. Mo. Dec. 1, 2017) [Docket No.: 214]; In re Peabody Energy

Corp., No. 16-42529 (BSS) (Bankr. E.D. Mo. May 17, 2016) [Docket No.: 527] (approving

comparable ordinary course professionals procedures); In re Abengoa Bioenergy US Holding,

LLC, No. 16-41161 (KAS) (Bankr. E.D. Mo. Apr. 12, 2016) [Docket No. 240] (same); In re

Noranda Aluminum, Inc., No. 16-10083 (BSS) (Bankr. E.D. Mo. Mar. 11, 2016) [Docket

No.: 393]; In re Arch Coal, Inc., No. 16-40120 (CER) (Bankr. E.D. Mo. Feb. 24, 2016) [Docket

No.: 400] (same). The Debtors submit that the circumstances of these chapter 11 cases warrant

granting similar relief, and that doing so is in the best interests of the Debtors, their estates, their

creditors, and their stakeholders, and therefore should be granted.



                                                    11
Doc#: US1:13469763v10
Case 20-41308           Doc 15   Filed 03/10/20 Entered 03/10/20 04:00:41        Main Document
                                            Pg 12 of 22


                                              Notice

                  Notice of this Motion will be provided to: (a) the Office of the United States

Trustee for Region 13; (b) counsel to the Ad Hoc First Lien Group; (c) counsel to the Ad Hoc

Crossover Group; (d) counsel to the Facilities Agent; (e) counsel to the Term Agent;

(f) counsel to the Indenture Trustee; (g) counsel to the collateral trustee under the Debtors’

secured debt facilities; (h) counsel to the DIP Agent; (i) counsel to DIP Lenders; (j) counsel to

Murray Energy Corporation; (k) counsel to Reserves; (l) counsel to Javelin; (m) counsel to

Uniper Global Commodities UK Limited; (n) the Internal Revenue Service; (o) the Securities

and Exchange Commission; (p) the United States Attorney’s Office for the Eastern District of

Missouri; (q) the state attorneys general for all states in which the Debtors conduct business;

(r) the Ordinary Course Professionals; (s) the holders of the thirty (30) largest unsecured claims

against the Debtors, on a consolidated basis; (t) counsel to the Committee; and (u) any party

that has requested notice pursuant to Bankruptcy Rule 2002 (collectively, the “Notice Parties”).

Notice of this Motion and any order entered hereon will be served in accordance with Local

Bankruptcy Rule 9013-3(A)(1). In light of the nature of the relief requested herein, the Debtors

submit that no other or further notice is necessary.



                    [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                 12
Doc#: US1:13469763v10
Case 20-41308           Doc 15   Filed 03/10/20 Entered 03/10/20 04:00:41           Main Document
                                            Pg 13 of 22


                  WHEREFORE, the Debtors respectfully request entry of the Proposed Order,

granting the relief requested herein and such other relief as is just and proper.

Dated:     March 10, 2020            Respectfully submitted,
           St. Louis, Missouri
                                     ARMSTRONG TEASDALE LLP

                                      /s/ Richard W. Engel, Jr.
                                     Richard W. Engel, Jr. (MO 34641)
                                     John G. Willard (MO 67049)
                                     Kathryn R. Redmond (MO 72087)
                                     7700 Forsyth Boulevard, Suite 1800
                                     St. Louis, Missouri 63105
                                     Tel: (314) 621-5070
                                     Fax: (314) 621-5065
                                     Email: rengel@atllp.com
                                            jwillard@atllp.com
                                            kredmond@atllp.com

                                            - and -

                                     PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
                                     Paul M. Basta (pro hac vice admission pending)
                                     Alice Belisle Eaton (pro hac vice admission pending)
                                     Alexander Woolverton (pro hac vice admission pending)
                                     1285 Avenue of the Americas
                                     New York, New York 10019
                                     Tel: (212) 373-3000
                                     Fax: (212) 757-3990
                                     Email: pbasta@paulweiss.com
                                            aeaton@paulweiss.com
                                            awoolverton@paulweiss.com

                                     Proposed Counsel to the Debtors and
                                     Debtors in Possession




                                                 13
Doc#: US1:13469763v10
Case 20-41308           Doc 15   Filed 03/10/20 Entered 03/10/20 04:00:41   Main Document
                                            Pg 14 of 22


                                            Exhibit A

                                       List of Professionals




Doc#: US1:13469763v10
Case 20-41308           Doc 15   Filed 03/10/20 Entered 03/10/20 04:00:41   Main Document
                                            Pg 15 of 22




         Vendor Name                     Provider Type             Services Provided
Benesch, Friedlander, Coplan                 Legal                   General Legal
& Aronoff LLP
Bingham Greenebaum Doll                      Legal                     Litigation
LLP
Black Ballard McDonald P.C.                  Legal                     Real Estate
The Brennan Group                          Accounting           Sales and Use Tax Audits
Ciuni & Panichi                            Accounting              Benefit Plan Audits
Dinsmore & Shohl LLP                         Legal                     Litigation
Ernst & Young LLP                          Accounting              External Auditing
Greensfelder, Hemker &                       Legal                    Employment
Gale, P.C.                                                          General Counsel
Hardy Pence, PLLC                            Legal                     Regulatory
Heyl, Royster, Voelker &                     Legal                   Local Counsel
Allen, P.C.
Kupiec & Martin, LLC                         Legal                   Tax Attorneys
Ogletree, Deakins, Nash,                     Legal                     Regulatory
Smoak & Stewart, P.C.                                            Labor, and Employment
Pillsbury Winthrop Shaw                      Legal                     Litigation
Pittman LLP
Polsinelli PC                                Legal                   Environmental
PricewaterhouseCoopers LLP                 Accounting               Tax Accounting
Protiviti Inc.                             Accounting               Internal Auditing
Sandberg Phoenix & von                       Legal                     Litigation
Gontard P.C.
Shands, Elbert, Gianoulakis &                Legal                   Local Counsel
Giljum, LLP
Swanson Martin & Bell LLP                    Legal                     Litigation
Wilson Elser Moskowitz                       Legal                  ERISA Counsel
Edelman & Dicker LLP




Doc#: US1:13469763v10
Case 20-41308           Doc 15   Filed 03/10/20 Entered 03/10/20 04:00:41   Main Document
                                            Pg 16 of 22


                                             Exhibit B

                                  Declaration of Disinterestedness




Doc#: US1:13469763v10
Case 20-41308           Doc 15   Filed 03/10/20 Entered 03/10/20 04:00:41           Main Document
                                            Pg 17 of 22


                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

In re:                                             )   Chapter 11
                                                   )
FORESIGHT ENERGY LP, et al.,                       )   Case No. 20-41308-659
                                                   )
                         Debtors.                  )   (Jointly Administered)
                                                   )
                                                   )   Related Docket No.: []

                         DECLARATION AND DISCLOSURE
                      STATEMENT OF _________________________
                ON BEHALF OF__________________________________________

                  ______________________________, declares and says:

                  1.      I am a ______________________ of ________________________,

located at _____________________________________________ (the “Firm”).

                  2.      Foresight Energy LP and its affiliated debtors and debtors in possession in

the above-captioned cases (the “Debtors”) have requested that the Firm provide services to the

Debtors, and the Firm has consented to provide those services.

                  3.      The Firm may have performed services in the past and may perform

services in the future, in matters unrelated to these chapter 11 cases, for persons that are parties

in interest in the Debtors’ chapter 11 cases. As part of its customary practice, the Firm is

retained in cases, proceedings, and transactions involving many different parties, some of whom

may be represented or be claimants or employees of the Debtors, or other parties in interest in

these chapter 11 cases. The Firm does not perform services for any such person in connection

with these chapter 11 cases. In addition, the Firm does not have any relationship with any such

person, such person’s attorneys, or such person’s accountants that would be adverse to the

Debtors or their estates with respect to the matters on which the Firm is to be retained.




Doc#: US1:13469763v10
Case 20-41308           Doc 15   Filed 03/10/20 Entered 03/10/20 04:00:41          Main Document
                                            Pg 18 of 22


                  4.      Neither I nor any partner or associate of the Firm, insofar as I have been

able to ascertain, holds or represents any interest adverse to the Debtors or their estates with

respect to the matters on which the Firm is to be employed.

                  5.      Neither I nor any partner or associate of the Firm has agreed to share or

will share any portion of the compensation to be received from the Debtors with any person other

than partners and associates of the Firm.

                  6.      The Debtors owe the Firm $__________________ for prepetition

services.

                  7.      The Firm is conducting further inquiries regarding its retention by any

creditors of the Debtors, and upon conclusion of that inquiry, or at any time during the period of

its employment, if the Firm should discover any facts bearing on the matter described herein, the

Firm will supplement the information contained in this Declaration.

                  8.      Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the

laws of the United States of America that the foregoing is true and correct, and that this

Declaration was executed on ______________ ____, 2020.

                                        ____________________________________
                                             [NAME]




                                                   2
Doc#: US1:13469763v10
Case 20-41308           Doc 15   Filed 03/10/20 Entered 03/10/20 04:00:41   Main Document
                                            Pg 19 of 22


                                            Exhibit C

                                     Retention Questionnaire




Doc#: US1:13469763v10
Case 20-41308           Doc 15   Filed 03/10/20 Entered 03/10/20 04:00:41         Main Document
                                            Pg 20 of 22


                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

In re:                                            )      Chapter 11
                                                  )
FORESIGHT ENERGY LP, et al.,                      )      Case No. 20-41308-659
                                                  )
                         Debtors.                 )      (Jointly Administered)
                                                  )
                                                  )      Related Docket No.: []

                                    RETENTION QUESTIONNAIRE

To Be Completed by Professionals Employed By: Foresight Energy LP, et al. (the “Debtors”)

DO NOT FILE THIS QUESTIONNAIRE WITH THE COURT.
RETURN IT FOR FILING BY THE DEBTORS TO:

Paul,Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019
Attention: Alice Belisle Eaton and Patrick M. Steel

All questions must be answered. Please use “none,” “not applicable,” or “N/A” as appropriate.
If more space is needed, please complete on a separate page and attach.


1.       Name and address of firm:

         ________________________________________________________________________
         ________________________________________________________________________
         ________________________________________________________________________
         ________________________________________________________________________
         Date of retention: ________________________________________________________

2.       Brief description of services to be provided:
         ________________________________________________________________________
         ________________________________________________________________________
         ________________________________________________________________________

3.       Arrangements for compensation (hourly, contingent, etc.)
         ________________________________________________________________________


Doc#: US1:13469763v10
Case 20-41308           Doc 15   Filed 03/10/20 Entered 03/10/20 04:00:41          Main Document
                                            Pg 21 of 22


         (a) Range of hourly rates (if applicable): ____________________________
         (b) Estimated average monthly compensation based on prepetition retention (if firm was
         employed prepetition): __________________________________________

4.       Prepetition claims against any of the Debtors held by the firm:

         Amount of claim: $ _____________________________________________

         Date claim arose: _______________________________________________

         Source of claim: ________________________________________________

5.       Prepetition claims against any of the Debtors held individually by any of the firm’s
         professionals:
         Name: ___________________________________________________________
         Status: ___________________________________________________________
         Amount of claim: $__________________________________________________
         Date claim arose: ___________________________________________________
         Source of claim: ____________________________________________________

6.       Stock of any of the Debtors currently held by the firm:

         Kind of shares: ____________________________________________________

         No. of shares: _____________________________________________________

7.       Stock of any of the Debtors currently held individually by any of the firm’s professionals:

         Name: ___________________________________________________________

         Status: ___________________________________________________________

         Kind of shares: ____________________________________________________

         No. of shares: _____________________________________________________

8.       Disclose the nature and provide a brief description of any interest adverse to the Debtors
         or to their estates for the matters on which the firm is to be employed.

         ________________________________________________________________________
         ________________________________________________________________________
         ________________________________________________________________________
         ________________________________________________________________________


                                                  5
Doc#: US1:13469763v10
Case 20-41308           Doc 15   Filed 03/10/20 Entered 03/10/20 04:00:41   Main Document
                                            Pg 22 of 22


9.       Name of individual completing this form:
         ________________________________________________________________________




                                                6
Doc#: US1:13469763v10
